Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 18-cv-00462-KLM

 CHERRY CREEK MORTGAGE, LLC

        Plaintiff and Counter Defendant,

 v.

 THOMAS R. JARBOE,

       Defendant and Counter Plaintiff.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________
 ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

        This matter is before the Court on Counter Defendant Cherry Creek Mortgage

 LLC’s (“Cherry Creek”) Motion to Dismiss [#102] 1 (the “Motion”). Counter Plaintiff

 Thomas R. Jarboe (“Jarboe”) filed a Response [#103] in opposition to the Motion [#102],

 and Cherry Creek filed a Reply [#106].           The Court has reviewed the Motion, the

 Response, the Reply, the entire case file, and the applicable law, and is sufficiently

 advised in the premises. Based on the following, the Motion [#102] is GRANTED in part

 and DENIED in part.2




 1 “[#102]” is an example of the convention the Court uses to identify the docket number assigned
 to a specific paper by the court’s electronic case filing and management system (CM/ECF). This
 convention is used throughout this Order.
 2 This case has been referred to the undersigned for all purposes pursuant to 28 U.S.C. § 636(c),
 on consent of the parties. See [#27, #29].
                                               -1-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 2 of 26




                                     I. Background

       The following allegations of the Answer and Counterclaim [#72] are accepted as

 true for the purpose of determining the merits of the Motion [#102]. See Brown v.

 Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011) (stating that the allegations drawn from

 the complaint must be taken as true when considering the merits of a motion to dismiss).

 At all relevant times, Mr. Jarboe resided in California and performed substantially all of

 his work in California. Answer and Counterclaim [#72] at 9. Cherry Creek is a corporation

 organized under the laws of the State of Colorado with its principal place of business in

 Colorado. Id. In November 2015, Cherry Creek offered Mr. Jarboe employment as a

 regional manager for branches in the Los Angeles area. Id. at 12. Mr. Jarboe began

 working for Cherry Creek in February 2016. Id.

       Prior to beginning his employment with Cherry Creek, Mr. Jarboe was employed

 by Primary Residential Mortgage, Inc. (“PRMI”).         Id. at 10.   Mr. Jarboe managed

 approximately twenty-five branches for PRMI as Division President. Id. During his

 employment with PRMI, Mr. Jarboe had purchased an office building in Diamond Bar,

 California (the “Diamond Bar Building”) and purchased equipment for use in this building

 including furniture, computers, printers, phones, and phone systems. Id. at 11. PRMI

 leased the Diamond Bar Building and the equipment from Mr. Jarboe through a limited

 liability company (the “LLC”) which Mr. Jarboe set up with his wife. Id. PRMI paid market-

 rate rent on a monthly basis to Mr. Jarboe’s LLC. Id.

       In addition to owning the office building and the equipment within, Mr. Jarboe ran

 his mortgage business using both a local and an “800” telephone number which he had

 used before his employment with both PRMI and Cherry Creek. Id. at 10. To maintain

                                            -2-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 3 of 26




 continuity within his business and with his contacts in the mortgage origination industry,

 Mr. Jarboe continued using these telephone numbers while working for other mortgage

 origination companies such as PRMI and Cherry Creek. Id.

       Cherry Creek offered Mr. Jarboe a position in November 2015, and he began to

 work for Cherry Creek in February 2016. Id. On acceptance of his employment offer,

 twenty-two of the twenty-five PRMI branches which Mr. Jarboe previously managed

 became branches under Cherry Creek. Id. at 12. Mr. Jarboe continued to manage these

 twenty-two branches while employed by Cherry Creek. Id.

       Pursuant to his employment contract, Mr. Jarboe was to be paid a base salary plus

 a guaranteed manager override on a monthly basis. Id. The contract also contained

 provisions which made Mr. Jarboe liable to Cherry Creek for any deficit attributable to the

 branches Mr. Jarboe managed. Id. Further, the contract contained “commitments by

 Cherry Creek and Mr. Jarboe that each would comply with applicable federal and state

 laws and regulations.” Id.

       In addition, Cherry Creek assumed PRMI’s obligations on the lease of the Diamond

 Bar Building, owned by Mr. Jarboe, which meant that Cherry Creek was required to pay

 market rate rent for the office space which Mr. Jarboe owned. Id. at 24. The parties also

 agreed that Cherry Creek would make monthly payments for the equipment which Mr.

 Jarboe owned in the branches that Cherry Creek had acquired from PRMI. Id. These

 payments were in addition to Mr. Jarboe’s salary and override. Id.

       On June 18, 2017, Mr. Jarboe gave notice to Cherry Creek of his resignation. Id.

 at 14. His final day was scheduled to be on June 30, 2017, but Cherry Creek required

 Mr. Jarboe to work through approximately July 19, 2017. Id. Mr. Jarboe alleges that,

                                             -3-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 4 of 26




 when his employment ended, Cherry Creek did not pay Mr. Jarboe wages that were due

 to him. Id. These wages include three months of his guaranteed manager override and

 one month of base salary. Id. Additionally, Mr. Jarboe alleges that Cherry Creek failed

 to pay him any amounts for unpaid, accrued paid time off. Id.

        Cherry Creek initiated this lawsuit on January 19, 2018, in an attempt to recover

 losses which occurred when the branches under the control of Mr. Jarboe accumulated

 “net losses.” Compl. [#3] at 6. Cherry Creek asserts that Mr. Jarboe breached his

 employment agreement by not compensating Cherry Creek for these losses as provided

 by his employment contract. Id. at 3. Cherry Creek brings claims for breach of contract,

 breach of fiduciary duty, and unjust enrichment. Id. at 3-5.

        In response, Mr. Jarboe has asserted seven counterclaims against Cherry Creek:

 (1) failure to pay wages; (2) payment of business expenses; (3) declaratory judgment; (4)

 breach of contract; (5) breach of the implied warranty of good faith and fair dealing; (6)

 conversion; and (7) unfair competition. Answer and Counterclaim [#72] at 17-25. In the

 present Motion [#102], Cherry Creek has moved to dismiss all of Mr. Jarboe’s

 counterclaims for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

                                  II. Standard of Review

       The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test “the

 sufficiency of the allegations within the four corners of the complaint after taking those

 allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994); Fed. R.

 Civ. P. 12(b)(6) (stating that a complaint may be dismissed for “failure to state a claim

 upon which relief can be granted”). “The court’s function on a Rule 12(b)(6) motion is not

 to weigh potential evidence that the parties might present at trial, but to assess whether

                                             -4-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 5 of 26




 the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

 granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir.

 1999) (citation omitted). To withstand a motion to dismiss pursuant to Rule 12(b)(6), “a

 complaint must contain enough allegations of fact to state a claim for relief that is plausible

 on its face.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Shero v. City of Grove,

 Okla., 510 F.3d 1196, 1200 (10th Cir. 2007) (“The complaint must plead sufficient facts,

 taken as true, to provide ‘plausible grounds’ that discovery will reveal evidence to support

 the plaintiff’s allegations.” (quoting Twombly, 550 U.S. at 570)).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers labels and

 conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor

 does a complaint suffice if it tenders naked assertion[s] devoid of further factual

 enhancement.” Id. (brackets in original; internal quotation marks omitted).

        To survive a motion to dismiss pursuant to Rule 12(b)(6), the factual allegations in

 the complaint “must be enough to raise a right to relief above the speculative level.”

 Christy Sports, LLC v. Deer Valley Resort Co., 555 F.3d 1188, 1191 (10th Cir. 2009).

 “[W]here the well-pleaded facts do not permit the court to infer more than the mere

 possibility of misconduct,” a factual allegation has been stated, “but it has not show[n] [ ]

 that the pleader is entitled to relief,” as required by Fed. R. Civ. P. 8(a). Iqbal, 556 U.S.

 at 679 (second brackets added; citation and internal quotation marks omitted).



                                               -5-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 6 of 26




                                           III. Analysis

        Apart from Mr. Jarboe’s counterclaim for declaratory judgment, which is brought

 under federal law, Mr. Jarboe has asserted most of his claims under California law. See

 Answer and Counterclaim [#72] at 17 (asserting a claim under Cal. Lab. Code §§ 203 &

 218.5), 19 (asserting a claim under Cal. Lab. Code § 2802), 21 (asserting breach of

 contract due to violations of California labor laws), 24 (asserting a claim under Cal. Bus.

 & Prof. Code § 17200). Due to a choice-of-law clause in the employment contract, Cherry

 Creek asserts that Colorado law governs the relationship between the parties, and

 therefore many of Mr. Jarboe’s counterclaims must be dismissed under Fed. R. Civ. P.

 12(b)(6). Motion [#102] at 3-5 (discussing arguments relating to the choice of law clause);

 Non-Producing Branch Manager Agreement [#65-1] at 12 (regarding choice of law clause

 in Mr. Jarboe’s employment contract).3 Therefore, the Court first addresses choice of law

 for each counterclaim other than Counterclaim 3 for declaratory judgment, which is

 asserted under federal law, before addressing other arguments made by Cherry Creek in

 its Motion [#102].

 A.     Choice of Law

        A federal court sitting in diversity must apply the choice of law rules of the state in

 which it sits. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941).




 3 Although the choice-of-law clause in the employment contract is not directly mentioned in Mr.
 Jarboe’s Answer and Counterclaim [#72], the contract is mentioned and is clearly central to many
 of Mr. Jarboe’s counterclaims. Answer and Counterclaim [#72] at 12. On a Rule 12(b)(6) motion
 to dismiss, the Court may consider outside documents that are both central to the plaintiff’s claims
 and to which the plaintiff refers in his complaint. GFF Corp. v. Associated Wholesale Grocers,
 130 F.3d 1381, 1384 (10th Cir. 1997). Thus, the Court may consider the contract, including the
 choice of law clause therein.
                                                 -6-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 7 of 26




 Because subject matter jurisdiction in this case is based on diversity of citizenship,

 Colorado choice of law principles apply. Answer and Counterclaim [#72] at 8 ¶ 1.

        The Non-Producing Branch Manager Agreement [#65-1] signed by the parties

 includes a choice-of-law clause which states: “Governing Law. The interpretation and

 construction of this Agreement and all matters relating hereto, shall be governed by the

 internal laws of the State of Colorado, without regard to principles of conflicts or choice of

 law.” 4 See [#65-1] at 12. The plain language of this choice-of-law clause is broad,

 pertaining not only to the agreement itself but to “all matters relating hereto.” Id.; see also

 Specialized Grading Enters., Inc. v. Goodland Constr., Inc., 181 P.3d 352, 355 (Colo.

 App. 2007) (stating that interpretation of a written contract is a question of law) (citing

 Pepcol Mfg. Co. v. Denver Union Corp., 687 P.2d 1310, 1313-14 (Colo. 1984)).

        Although applying Utah law, the Court finds Roberts v. C.R. England, Inc., 318

 F.R.D. 457, 491 (D. Utah 2017), to be analytically persuasive here in the absence of any

 known Colorado legal authority to the contrary. There, the defendants urged the court to

 apply California law and the plaintiffs argued in favor of application of Utah law. Roberts,

 318 F.R.D. at 492. The lease agreement and operating agreement at issue in Roberts

 both included identical provisions stating: “This Agreement shall be interpreted under the

 laws of the United States and the State of Utah, without regard to the choice-of-law rules

 of such State or any other jurisdiction.” Id. The court there stated:

        [C]hoice of law provisions in these contracts do not contain broadening
        language such as “arising out of” or “relating to” the subject matter of the
        agreements. In this respect, the plain language of the agreements suggests


 4 No party argues that any choice-of-law provision in any other contract with some relationship to
 this lawsuit, such as the lease for the space in the Diamond Bar Building, governs the choice-of-
 law issues pertaining to Mr. Jarboe’s counterclaims.
                                                -7-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 8 of 26




        that the choice of law provisions apply only to issues of contractual
        interpretation. Indeed, the narrow language of these provisions can be
        contrasted with language elsewhere in the agreements imposing a time
        limitation, but extending to claims relating to or arising out of the
        agreements. The difference between the language of the two provisions
        suggests the parties did not contract to apply Utah law to any claims relating
        to or arising under either agreement. Because the Agreements do not
        reflect the parties’ intent to apply Utah law to legal issues beyond contract
        interpretation, the court concludes the agreements are not determinative . .
        ..

 Id. (internal footnotes omitted).

        Here, because the parties’ choice-of-law provision does include broadening

 language (“The interpretation and construction of this Agreement and all matters relating

 hereto, shall be governed by the internal laws of the State of Colorado . . . .” See [#65-

 1] at 12 (emphasis added)), the Court reaches the opposite conclusion. The Court finds

 that the plain language of the Non-Producing Branch Manager Agreement [#65-1] means

 that it broadly concerns Mr. Jarboe’s employment relationship with Cherry Creek, and,

 therefore, any state law counterclaims “relating” to that relationship must be adjudicated

 under Colorado law. Thus, the Court first examines the six counterclaims to determine

 which ones broadly “relate to” Mr. Jarboe’s employment contract.

        Counterclaim 1 is a statutory claim asserting that Cherry Creek has failed to pay

 wages as required by Mr. Jarboe’s employment contract. Answer and Counterclaim [#72]

 at 12 (“Pursuant to the Contract, Cherry Creek agreed to pay Mr. Jarboe compensation

 comprised of a base salary . . . plus a Guaranteed Manager Override amount . . . on a

 monthly basis.”). The Court finds that this counterclaim relates to the parties’ employment

 agreement.




                                             -8-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 9 of 26




       Counterclaim 2 asserts a claim under California Labor Code § 2802, which states

 in relevant part: “An employer shall indemnify his or her employee for all necessary

 expenditures or losses incurred by the employee in direct consequence of the discharge

 of his or her duties . . . .” Cal. Lab. Code § 2802(a). Because this statute governs the

 relationship between an employer and its employee, the Court finds that this counterclaim

 relates to the parties’ employment agreement.

       Counterclaim 4 asserts breach of the employment contract.             Id. at 21-22.

 Counterclaim 5 asserts breach of the employment contract’s implied covenant of good

 faith and fair dealing. Id. at 22. The Court finds that these two counterclaims quite

 obviously relate to the parties’ employment agreement.

       Counterclaim 6 asserts a claim for conversion. Id. at 23. Following Mr. Jarboe’s

 resignation, he asserts that Cherry Creek has allegedly exercised wrongful dominion over

 equipment which he owns and a phone number which he has used throughout his career.

 Id. at 23-24; see also id. at 13 (“After becoming employed by Cherry Creek, Mr. Jarboe

 transferred the Telephone Numbers for his use with Cherry Creek.”) (“Before Mr. Jarboe

 accepted his employment with Cherry Creek, Mr. Jarboe and Cherry Creek discussed . .

 . use of Mr. Jarboe’s equipment that were in use at all of the branches that came with Mr.

 Jarboe to Cherry Creek.”); Non-Producing Branch Manager Agreement [#19-1] at 38

 (defining Indirect Expenses as including telephone lines and office equipment); id. at 40

 (allowing Cherry Creek to retain a portion of Branch Manager’s net income for payment

 of Direct or Indirect Expenses). Because Cherry Creek came into possession of these

 items by and through the parties’ employment relationship, the Court finds that

 Counterclaim 6 relates to the parties’ employment agreement.

                                            -9-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 10 of 26




        Counterclaim 7 is a statutory claim asserting that Cherry Creek engaged in unfair

 competition. Id. at 24. Particularly, Mr. Jarboe asserts that “Cherry Creek’s conduct

 constitutes, at a minimum, ‘unfair’ business acts or practices under Cal. Bus. & Prof. Code

 § 17200 by requiring California employees as a condition of their employment to agree

 that (a) Colorado law applies, (b) any lawsuit between Cherry Creek and California

 employees [must] take place in a Colorado forum and (c) employees bear the burden of

 paying for business expenses of Cherry Creek branches.”              Id.   By asserting this

 counterclaim, Mr. Jarboe attempts to adjudicate issues concerning his employment

 relationship with Cherry Creek. The Court finds that this counterclaim also relates to the

 parties’ employment agreement.

        Thus, all six of these counterclaims clearly “relate to” Mr. Jarboe’s employment

 relationship with Cherry Creek and therefore must be construed in accordance with the

 parties’ agreement. See Stroh Ranch Dev., LLC v. Cherry Creek S. Metro. Dist. No. 2,

 935 F. Supp. 2d 1052, 1059 (D. Colo. 2013) (“As a starting point, courts examine the

 contractual terms and attempt to determine the parties intent therein.” (internal quotation

 omitted)).   The parties’ choice of law provision states that “[t]he interpretation and

 construction of this Agreement and all matters relating hereto, shall be governed by the

 internal laws of the State of Colorado, without regard to principles of conflicts or choice of

 law.” See [#65-1] at 12 (emphasis added). The Tenth Circuit Court of Appeals has

 indicated that “unambiguous . . . choice of law provisions in signed, bargained-for

 contracts” are to be mandatorily enforced. United Int’l Holdings, Inc. v. Wharf (Holdings)

 Ltd., 210 F.3d 1207, 1223 (10th Cir. 2000). However, even assuming that the choice-of-

 law provision is not enforceable, as Plaintiff implies, the Court would ultimately reach the

                                             -10-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 11 of 26




 same conclusion in its own choice-of-law analysis here, agreeing that Colorado law must

 be applied to the six state law claims asserted in this lawsuit.

        Colorado choice of law principles are consistent with the Restatement (Second) of

 Conflict of Laws § 187 (1971). See Target Corp., 351 P.3d at 497 (citing Hansen v. GAB

 Bus. Servs., Inc., 876 P.2d 112, 113 (Colo. App. 1994)). Section 187(2) provides, in

 relevant part:

        The law of the state chosen by the parties to govern their contractual rights
        and duties will be applied . . . unless . . . (b) application of the law of the
        chosen state would be contrary to a fundamental policy of a state which has
        a materially greater interest than the chosen state in the determination of
        the particular issue and which, under the rule of § 188, would be the state
        of the applicable law in the absence of an effective choice of law by the
        parties.

 Therefore, Colorado courts enforce contractual choice-of-law provisions unless a party

 can prove the elements of “materially greater interest” and “fundamental policy” of a state

 whose law would apply in the absence of the contractual provision. Haggard v. Spine,

 No. 09-cv-00721-CMA-KMT, 2009 WL 1655030, at *3 (D. Colo. June 12, 2009)

 (“Colorado courts will enforce contractual choice of law provisions unless a party can

 prove the twin requirements of § 187.”).

        First, the Court must determine which state’s law would apply absent the choice of

 law provision. Jacquat v. Hub Int’l Ins. Servs., Inc., No. 09-cv-02539-WYD-MJW, 2010

 WL 9568710, at *3 (D. Colo. June 15, 2010). To determine which state’s law ought to

 apply in absence of a choice-of-law clause, Colorado utilizes the “most significant

 relationship” test outlined in Restatement (Second) of Conflict of Laws § 188(2). Id. (citing

 Wood Bros. Homes, Inc. v. Walker Adjustment Bureau, 601 P.2d 1369, 1372-73 (Colo.

 1979)). The “most significant relationship” test takes into account the following five

                                             -11-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 12 of 26




 elements when determining the law applicable to an issue: (1) the place of the contracting;

 (2) the place of negotiation of the contract; (3) the place of performance; (4) the location

 of the subject matter of the contract; and (5) the domicile, residence, nationality, place of

 incorporation and place of business of the parties. Wood Bros Homes, 601 P.2d at 1372

 n.4.

        Here, at the time of the events bringing rise to this litigation, Mr. Jarboe was a

 citizen of California, the actions giving rise to the litigation occurred in California, and Mr.

 Jarboe was employed to run Cherry Creek’s California branches.                    Answer and

 Counterclaim [#72] at 9, 12. The Answer and Counterclaim [#72] is silent as to the place

 or places of negotiation and contracting. Thus, absent the choice-of-law provision in the

 employment contract, the Court finds that application of the Restatement factors dictates

 that California law would govern this dispute. See Great Am. Opportunites, Inc. v. Kent,

 352 F. Supp. 3d. 1126, 1130-33 (D. Colo. 2018) (holding that Colorado law would apply

 absent a choice-of-law provision for Tennessee when an employee was a Colorado

 citizen who was employed for sales in Colorado). Thus, the Court must decide (1)

 whether California has a materially greater interest than Colorado in determination of the

 several contractual counterclaims brought by Mr. Jarboe and, if so, (2) whether the

 application of Colorado law would be contrary to a fundamental public policy of California.

 See Haggard, 2009 WL 1655030, at *3; Restatement (Second) Conflict of Laws § 187(2).

        First, Mr. Jarboe must show that California has a “materially greater interest” in the

 determination of his several counterclaims. Restatement (Second) Conflict of Laws §

 187(2). Mr. Jarboe was a California resident who was employed by Cherry Creek to

 manage California branches which it had just acquired. Answer and Counterclaim [#72]

                                              -12-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 13 of 26




 at 9, 12. Colorado’s connection to this lawsuit is the fact that Cherry Creek is a Colorado

 corporation and that the parties’ contract at issue requires application of Colorado law.

 Answer and Counterclaim [#72] at 9. In a previous order, the Court held that California’s

 interest in its own laws does not outweigh Colorado’s interest in the enforcement of

 voluntary agreements. Order [#59] at 10. Here, the parties consented to an employment

 agreement being construed and enforced in accordance with the laws of the State of

 Colorado.    Decl. Regarding Restricted Document [#65] at 12.            “When parties have

 contracted in advance to litigate disputes in a particular forum, courts should not

 unnecessarily disrupt the parties’ settled expectations. . . . In all but the most unusual

 cases . . . , ‘the interest of justice’ is served by holding the parties to their bargain.” Atl.

 Marine Constr. Co. v. U.S. Dist. Court, 571 U.S. 49, 66 (2013). Accordingly, the Court

 cannot find that California has a materially greater interest in the determination of these

 counterclaims than Colorado.

        Given that the “material greater interest” requirement of Restatement (Second)

 §187 is not satisfied, the Court holds that the choice-of-law provision in Mr. Jarboe’s

 employment contract is controlling for Mr. Jarboe’s six counterclaims.                   Thus,

 Counterclaims 1, 2, 4, 5, 6, and 7 must be analyzed under Colorado law.

  B.    Motion to Dismiss

        The Court next addresses Cherry Creek’s arguments as to why Mr. Jarboe’s

 counterclaims should be dismissed for failure to state a claim under Fed. R. Civ. P.

 12(b)(6).

        1.     Counterclaim 3: Declaratory Judgment



                                              -13-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 14 of 26




        The Court has discretion under 28 U.S.C. § 2201 to decide whether to hear a

 declaratory judgment action. Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995) (holding

 that the statute “vest[s] district courts with discretion in the first instance, because facts

 bearing on the usefulness of the declaratory judgment remedy, and the fitness of the case

 for resolution, are peculiarly within their grasp”); State Farm Fire & Cas. Co. v. Mhoon,

 31 F.3d 979, 982 (10th Cir. 1994) (“The Supreme Court has long made clear that the

 Declaratory Judgment Act gave the federal courts competence to make a declaration of

 rights; it did not impose a duty to do so.”).

        Mr. Jarboe seeks declaratory judgment on four topics, asking the Court to declare:

 (1) that “Cherry Creek must indemnify or pay its employees including Mr. Jarboe for all

 necessary expenditures and losses incurred in the discharge of their duties in furtherance

 of Cherry Creek’s business,” (2) “that California law applies to Cherry Creek’s

 employment relationship with its California employees,” (3) “that any disputes between

 Cherry Creek and its California employees are properly litigated in California forums,” and

 (4) “that any provisions in employment contracts between Cherry Creek and its California

 employees, including Mr. Jarboe, which contradict California law or HUD or FHA

 regulations are unenforceable.” Answer and Counterclaim [#72] at 21.

        For the most part, Cherry Creek’s arguments here are vague and conclusory with

 inadequate supporting case law.         Motion [#102] at 14-16; Reply [#106] at 8-11.

 Nevertheless, with respect to Mr. Jarboe’s second and third requests for relief, the Court

 finds, in its discretion, that they should be dismissed as moot. See Wilton, 515 U.S. at

 289; Mhoon, 31 F.3d at 982. Both of these issues have already been decided by the

 Court through motions practice earlier in the case, and there appears to be no purpose

                                                 -14-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 15 of 26




 for retaining these issues in the case. See Wilton, 515 U.S. at 289. The issue of whether

 California law applies has been determined in this Order in Section III.A. above as a

 necessary prerequisite to adjudicating the merits of several of Mr. Jarboe’s counterclaims,

 despite the fact that neither party directly asked for resolution of this issue in the context

 of Mr. Jarboe’s counterclaim for declaratory judgment. The issue of the proper forum in

 which to hear this dispute has been resolved not only by the Eastern District of California,

 but also twice by this Court, including on a motion for reconsideration. Order [#59]

 (denying Mr. Jarboe’s motion to transfer venue); Order [#127] (denying motion to

 reconsider the denial of Mr. Jarboe’s motion for transfer of venue); Order [#31] in 19-cv-

 00291-KLM (order by District Judge in the Eastern District of California transferring that

 case to the District of Colorado, which was then consolidated with the present action and

 which forms the basis of Mr. Jarboe’s counterclaims in this action). Thus, the Court

 grants the Motion [#102] to the extent that these two parts of Mr. Jarboe’s counterclaim

 for declaratory judgment are dismissed as moot.

        Regarding the first part of the declaratory judgment counterclaim, i.e., Mr. Jarboe’s

 request for a declaration that “Cherry Creek must indemnify or pay its employees

 including Mr. Jarboe for all necessary expenditures and losses incurred in the discharge

 of their duties in furtherance of Cherry Creek’s business,” the Court notes that, even

 liberally construing the briefs, Cherry Creek does not discuss this aspect of the

 counterclaim. See Motion [#102] at 14-16; Reply [#106] at 8-10. In the absence of any

 discernible argument here, the Court denies the Motion [#102] as to this first part of Mr.

 Jarboe’s counterclaim.



                                             -15-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 16 of 26




        Regarding the fourth part of this counterclaim, i.e., Mr. Jarboe’s request for a

 declaration “that any provisions in employment contracts between Cherry Creek and its

 California employees, including Mr. Jarboe, which contradict California law or HUD or

 FHA regulations are unenforceable,” Cherry Creek argues that Mr. Jarboe’s request is

 improper because the parties are involved in another proceeding pending before the

 Court concerning the False Claims Act. Motion [#102] at 14-15; (citing United States ex

 rel. Thomas R. Jarboe, No. 1:19-cv-01529-CMA-KLM (D. Colo.) (the “FCA Action”)).

 Cherry Creek argues that the FCA Action involves the same issues for which Mr. Jarboe

 seeks declaratory relief here. Motion [#102] at 14-15.

        The Court “should not entertain a declaratory judgment action over which it has

 jurisdiction if the same fact-dependent issues are likely to be decided in another pending

 proceeding.”5 Kunkel v. Cont’l Cas. Co., 866 F.2d 1269, 1276 (10th Cir. 1989). However,

 Cherry Creek has not directed the Court’s attention to any specific filing(s) in the FCA

 Action which show that the two cases seek to litigate the same issues. Moreover, as a

 general matter, the District Judge in the FCA case previously decided that the two cases

 do not involve the same issues of fact and law, at least insofar as necessary to adjudicate

 a motion to consolidate this action with the FCA action. FCA Action [#153] at 1 (“[T]he

 instant action and the Consolidated Labor Action involve substantially different claims and

 parties.”). The main similarity between the two cases is the fact that both bring claims (or

 counterclaims) concerning purported violations of HUD and FHA laws, but Mr. Jarboe’s



        5  Cherry Creek cites five factors enunciated by the Tenth Circuit Court of Appeals in
 deciding this type of issue, see Motion [#102] at 14, but the Mhoon factors are only utilized when
 the other proceeding is pending in state court, which is not the situation here. See, e.g., Mhoon,
 31 F.3d at 983.
                                               -16-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 17 of 26




 request for declaratory judgment does not require the court to make a declaration to this

 effect. Compare Answer and Counterclaim [#72] at 20, with FCA Action [#1] at 7.

 Accordingly, any argument by Cherry Creek that the declaratory judgment counterclaim

 is improper due to the existence of the FCA Action is, based on Cherry Creek’s limited

 argument, without merit.

       Thus, the Motion [#102] is denied as to this fourth part of Mr. Jarboe’s

 counterclaim.

       2.        Counterclaims 1, 2, and 7: California Statutory Law

       Mr. Jarboe asserts three counterclaims asserted under California’s statutory code:

 (1) Counterclaim 1, Failure to Pay Wages, Cal. Labor Code §§ 204, 218.5; (2)

 Counterclaim 2, Payment of Business Expenses, Cal. Labor Code § 2802; and (3)

 Counterclaim 7, Unfair Competition, Cal. Bus. & Prof. Code § 17200. The Court has

 already held in Section III.A. above that the parties’ employment agreement mandates

 application of Colorado law. Thus, the issue here is whether Mr. Jarboe’s counterclaims

 asserted under California law must be dismissed.

       In Lester v. Gene Express, Inc., No. 09-cv-02648-REB-KLM, 2010 WL 3941417,

 at *1 (D. Colo. Sept. 27, 2010), the dispute concerned the plaintiff-employee’s relationship

 with the defendant-employer, as largely governed by their employment agreement. The

 choice-of-law provision in their agreement mandated application of Colorado law to any

 dispute. Lester, 2010 WL 3941417, at *3. The Court found that the choice-of-law

 provision was enforceable and therefore neither New Jersey nor Pennsylvania law

 applied to the case. Id. Thus, the plaintiff’s claims asserted under the laws of those

 states were deemed “not applicable to this case.” Id. Other courts have held similarly

                                            -17-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 18 of 26




 under similar circumstances. See, e.g., Allred v. Innova Emergency Med. Assoc., P.C.,

 No. 18-cv-03097-DDD-NRN, 2020 WL 3259249, at *6 (D. Colo. June 16, 2020) (entering

 summary judgment on California labor code causes of action where the related

 employment agreement had an enforceable Colorado choice-of-law provision); see also

 Sensoria, LLC v. Kaweske, No. 20-cv-00942-MEH, 2021 WL 103020, at *9 (D. Colo. Jan.

 12, 2021) (citing Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 224, n.28 (3d Cir. 2006)

 (finding that a loan agreement entered pursuant to the federal Securities Act and which

 was to be governed by and interpreted under New York law barred claims brought

 pursuant to Pennsylvania’s Securities Act and common law)).

        Here, the Court finds that Plaintiff’s three statutory counterclaims asserted under

 California law must be dismissed. All three counterclaims concern matters “relating to”

 the parties’ employment agreement, as discussed in Section III.A. above. Answer and

 Counterclaims [#72] at 12 (“Pursuant to the Contract, Cherry Creek agreed to pay Mr.

 Jarboe compensation comprised of a base salary . . . plus a Guaranteed Manager

 Override amount . . . on a monthly basis.”), 19 (“Cherry Creek’s [failure to pay] effectively

 required Mr. Jarboe to pay for Cherry Creek’s necessary business expenses out of his

 own pocket.”), 24 (Cherry Creek’s conduct constitutes, at a minimum, ‘unfair’ business

 acts or practices under Section 17200 by requiring California employees as a condition

 of their employment to agree . . . [to the provisions of the employment agreement].”).

 Because “all matters relating” to the employment agreement are governed by Colorado

 law, the Court finds that California law is inapplicable to the adjudication of these

 counterclaims. See Lester, 2010 WL 3941417, at *3; Allred, 2020 WL 3259249, at *6.



                                             -18-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 19 of 26




       Accordingly, the Motion [#102] is granted to the extent that Counterclaims 1, 2,

 and 7 are dismissed with prejudice. See Brereton v. Bountiful City Corp., 434 F.3d

 1213, 1219 (10th Cir. 2006) (stating that a dismissal with prejudice is appropriate where

 granting leave to amend the complaint would be futile).

       3.     Counterclaim 4: Breach of Contract

       Mr. Jarboe has asserted that Cherry Creek breached his employment contract by

 violating Department of Housing and Urban Development regulations and California labor

 laws. Answer and Counterclaim [#72] at 15-16, 21. Cherry Creek argues that Mr. Jarboe

 has provided insufficient allegations as to this counterclaim because “[n]owhere does Mr.

 Jarboe allege that his contract with Cherry Creek required it to comply with these

 regulations.” Motion [#102] at 13.

       However, as Mr. Jarboe points out in his response, “the agreements themselves

 include Cherry Creek’s express representations that the ‘transactions’ in those

 agreements will not violate any federal, state or local statute, law, or regulation.”

 Response [#103] at 19. Indeed, a similar assertion was made in Mr. Jarboe’s Answer

 and Counterclaim [#72]. Answer and Counterclaims [#72] at 12 (“The Contract also

 contained commitments by Cherry Creek and Mr. Jarboe that each would comply with

 applicable federal and state laws and regulations.”).     Thus, to the extent that this

 counterclaim asserts breach of contract based on violation of HUD regulations, the Court

 finds that, based on Cherry Creek’s limited argument, the Motion [#102] should be

 denied.

       The Court comes to a difference conclusion, however, to the extent that this

 counterclaim asserts breach of contract based on violation of California labor laws. As

                                           -19-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 20 of 26




 the Court has already determined, the employment agreement between the parties is

 governed by Colorado law due to the contract’s choice-of-law provision. Following that

 determination, any argument made by Mr. Jarboe that Cherry Creek breached the parties’

 employment agreement by violating California labor law must fail because the “applicable”

 state law is Colorado’s. See Answer and Counterclaim [#72] at 21. Thus, to the extent

 this counterclaim asserts breach of contract based on violation of California labor laws,

 the Court finds that the Motion [#102] should be granted.

       Accordingly, the Motion [#102] is denied in part and granted in part with respect

 to Mr. Jarboe’s counterclaim for breach of contract, and Counterclaim 4 is dismissed

 with prejudice to the extent Mr. Jarboe asserts breach occurring as a result of Cherry

 Creek’s alleged violation of California labor laws. See Reynoldson, 907 F.2d at 127.

       4.     Counterclaim 5: Implied Covenant of Good Faith & Fair Dealing

       In Colorado, courts have “declined to recognize the existence of an implied

 covenant of good faith and fair dealing in the context of otherwise at-will employment

 contracts.” Decker v. Browning-Ferris Indus. of Colo., Inc., 931 P.2d 436, 442 (Colo.

 1997); Gloston v. ITT Fed. Servs. Corp., No. 06-cv-02168-PSF-BNB, 2007 WL 1830486,

 at *2 (D. Colo. June 21, 2007) (“[S]everal Colorado appellate courts and federal courts

 applying Colorado law have held that there is no cause of action under Colorado law for

 breach of the implied covenant of good faith and fair dealing in the employment context.”).

 This is because causes of action in the employment context are based on breaches within

 the respective employment contract, and not based on obligations existing outside of

 them. Id. (stating that a breach of the implied covenant “constitutes a breach of an



                                            -20-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 21 of 26




 obligation created by the contract . . . rather than breach of an obligation arising

 independently from the contract”).

       Mr. Jarboe has conceded in his Response [#103] that “the weight of authorities

 does not recognize a claim for breach of the implied covenant [of good faith and fair

 dealing], as a separate claim of relief in employment situations.” Response [#103] at 18.

 Further, in his Answer and Counterclaim [#72], Mr. Jarboe does not assert any argument

 under Colorado law, which, as the Court has determined, governs the employment

 agreement between the two parties. Thus, Mr. Jarboe has failed to state a claim with

 regard to his cause of action for breach of the implied warranty of good faith and fair

 dealing.

       Accordingly, the Motion [#22] is granted to the extent that Counterclaim 5 is

 dismissed with prejudice. See Reynoldson, 907 F.2d at 127.

       5.     Counterclaim 6: Conversion

       Mr. Jarboe asserts that Cherry Creek has “interfered with and deprived Mr. Jarboe

 of his right to exercise control over [his] equipment and the ‘800’ Telephone Number.”

 Answer and Counterclaim [#72] at 24. Due to this interference, Mr. Jarboe argues that

 Cherry Creek has committed the tort of conversion. Id. Cherry Creek argues that Mr.

 Jarboe has not pleaded sufficient facts to state a claim for conversion. Motion [#102] at

 12.

       “Conversion is any distinct, unauthorized act of dominion of ownership exercised

 by one person over personal property belonging to another.” Byron v. York Inv. Co., 296

 P.2d 742, 745 (Colo. 1956). Under Colorado common law, to state a claim for conversion

 Mr. Jarboe must allege that: “(i) [Cherry Creek] exercised dominion or control over

                                           -21-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 22 of 26




 property; (ii) that property belonged to [Mr. Jarboe]; (iii) [Cherry Creek’s] exercise of

 control was unauthorized; (iv) [Mr. Jarboe] demanded return of the property; and (v)

 [Cherry Creek] refused to return it.” DTC Energy Grp., Inc. v. Hirschfield, 420 F. Supp.

 3d 1163, 1181 (D. Colo. 2019) (quoting L-3 Commc’ns Corp. v. Jaxon Eng’g & Maint.,

 Inc., 863 F. Supp. 2d 1066, 1081 (D. Colo. 2012)). Importantly, conversion “does not

 require that a wrongdoer act with the specific intent to permanently deprive the owner of

 his property.”    Itin v. Ungar, 17 P.3d 129, 136 n.10 (Colo. 2000).     In other words,

 “[c]onversion is a species of strict liability in which questions of good faith, lack of

 knowledge, and motive are ordinarily immaterial.” Scott v. Scott, 428 P.3d 626, 634 (Colo.

 Ct. App. 2018).

       Here, Cherry Creek argues that Mr. Jarboe has failed to make sufficient allegations

 to support a claim for conversion because (1) he failed to identify what personal property

 Cherry Creek has taken control over, and (2) he failed to adequately allege that he had

 actual ownership of the “800” telephone number. Motion [#102] at 12. The Court

 disagrees on both accounts.

       First, Cherry Creek argues that Mr. Jarboe has failed to identify what personal

 property Cherry Creek has taken control over.        Id.   However, in his Answer and

 Counterclaim [#72], Mr. Jarboe alleges that he had purchased equipment from his prior

 employer which is used in several Cherry Creek locations and that Cherry Creek

 continues to use that equipment without paying for it. Answer and Counterclaim [#72] at

 13 (“Mr. Jarboe purchased and owned most of the equipment used in the PRMI branches.

 . . . Mr. Jarboe and Cherry Creek discussed that Cherry Creek was required to make

 monthly payments for use of Mr. Jarboe’s equipment . . . that came with Mr. Jarboe to

                                           -22-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 23 of 26




 Cherry Creek.”). He further specifies that “[t]his equipment included furniture, computers,

 printers, phones, phone systems and other property that are required for the business

 operations of these mortgage originating branches.” Id. at 11. Taking this as true, Mr.

 Jarboe has adequately alleged the specific personal property he is referencing in his

 conversion counterclaim for purposes of a Rule 12(b)(6) motion, and any further

 specification is a subject for discovery.

        Second, Cherry Creek argues that Mr. Jarboe failed to adequately allege that the

 “800” telephone number “belonged” to him. Motion [#102] at 11-12 (citing DTC Energy

 Grp., Inc., 420 F. Supp. 3d at 1181). Mr. Jarboe alleges:

        Before Mr. Jarboe was employed by PRMI, Cherry Creek and other
        companies, Mr. Jarboe operated his own mortgage origination business
        using a specific local (909.869.6588) and “800” number (800.259.0090) for
        that business (the “Telephone Numbers”). Mr. Jarboe continued to use
        these Telephone Numbers when he subsequently became employed by
        other companies, like PRMI and Cherry Creek. Mr. Jarboe’s use of the
        Telephone Numbers assisted Mr. Jarboe in maintaining continuity in his
        business and his contacts in the mortgage origination industry.

 Answer and Counterclaim [#72] at 10. Mr. Jarboe further alleges that, “[a]fter becoming

 employed by Cherry Creek, Mr. Jarboe transferred the Telephone Numbers for his use

 with Cherry Creek. Mr. Jarboe believes that the continuity in his contact information

 assisted him to maintain his business contacts and benefited his business. PRMI did not

 resist Mr. Jarboe’s continued use of the Telephone Numbers.” Id. at 13. Mr. Jarboe

 asserts that, following the end of his employment with Cherry Creek, “[a]fter months of

 heated discussions and negotiations, Cherry Creek returned to Mr. Jarboe his local

 telephone number but has refused to return the ‘800’ number to Jarboe. Upon information

 and belief, Mr. Jarboe has suffered a loss of business from Cherry Creek’s refusal to turn


                                             -23-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 24 of 26




 over the Telephone Numbers at the time Mr. Jarboe left Cherry Creek.” Id. at 15. He

 asserts that “[t]he Telephone Numbers and the right to use such numbers are valuable in

 that people in the mortgage industry and potential clients know Mr. Jarboe from his long

 time use of such numbers. Cherry Creek exercised and continues to exercise wrongful

 dominion over Mr. Jarboe’s ‘800’ Telephone Number.” Id. at 23.

        Neither party cites legal authority regarding whether an 800-number can “belong”

 to a person and, therefore, whether a conversion claim regarding such a number can

 survive a Rule 12(b)(6) motion to dismiss. The Court has found only a single case

 discussing whether a telephone number may serve as the basis for a conversion claim

 under Colorado law. See T2 Techs., Inc. v. Windstream Commc’ns, Inc., No. 14-cv-

 03151-MSK-KLM, 2016 WL 9735763, at *8 (D. Colo. Sept. 26, 2016). There, the court

 found that such a claim is permissible. The defendant argued that the plaintiff could not

 “establish that it took possession of personal property which [the plaintiff] owned or had

 a right to possess—essentially, [the defendant] argues that, as a matter of law, the 390

 telephone numbers that were improperly ported were not personal property owned by

 [the plaintiff].” Id. In its analysis, the court stated:

        Despite the best efforts of the parties and the Court, no Colorado or binding
        authority on this question has been unearthed. It is generally accepted that
        neither carriers and resellers of telecommunications services nor
        subscribers “own” the telephone numbers that they service or use. But, with
        regard to subscribers, courts have recognized that there may be a “right to
        use a given number.” A subscriber’s “ right to use” a given telephone
        number has been recognized by several courts as a right of control or
        interest in the telephone number sufficient to support a claim for conversion.
        [Community Voice Line, L.L.C. v. Great Lakes Communication Corp., 18 F.
        Supp. 3d 966, 980-81 (N.D. Iowa 2014)] is particularly instructive because
        it applied Iowa law, which defines conversion similarly to Colorado. [That
        case] recognized that it is not necessary that a party own property to assert


                                               -24-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 25 of 26




        a conversion claim, only that a party have a possessory right or right of
        control over the property.

        The Court does not understand [the defendant] to argue that telephone
        numbers cannot be property, only that [the plaintiff] does not own them.
        That may be the case, but both parties agree that the subscribers to whom
        the telephone numbers are assigned have either a possessory interest or
        the right to control the telephone number. . . . [T]he Court will assume
        telephone numbers may constitute the subject property of a conversion
        claim. [The plaintiff] reaches the same conclusion by focusing on several
        decisions in which courts declined to dismiss claims for conversion based
        upon the recognition that the right to use a telephone number, although
        intangible, can be of immense value. . . . It is undisputed that T2 was a
        subscriber for several of the improperly ported numbers. Its use and control
        of such numbers was interrupted, and thus as a subscriber, [the plaintiff]
        can bring a claim for conversion. These would include . . . [the plaintiff’s]
        executives’ office numbers and . . . help desk.

 Id. at *8-9 (internal citations omitted).

        Here, taking Mr. Jarboe’s allegations as true, he was a subscriber to the 800-

 number, and he therefore had a right of control or interest in the number. He has also

 adequately alleged, for purposes of a Rule 12(b)(6) motion, that Cherry Creek continues

 to exercise unauthorized dominion or control over the phone number despite Mr. Jarboe’s

 demand for its return. See DTC Energy Grp., Inc., 420 F. Supp. 3d at 1181. At this stage

 of the case, and in the absence of any robust argument to the contrary by Cherry Creek,

 the Court finds that Mr. Jarboe has stated a claim for conversion in his pleading.

        Accordingly, the Motion [#102] is denied with respect to Counterclaim 6.

                                        IV. Conclusion

        For the reasons set forth above,

        IT IS HEREBY ORDERED that the Motion [#102] is GRANTED in part and

 DENIED in part.



                                             -25-
Case 1:18-cv-00462-KLM Document 159 Filed 08/20/21 USDC Colorado Page 26 of 26




        The Motion [#102] is granted with respect to Counterclaims 1, 2, and 7, and these

 claims are dismissed with prejudice.

        The Motion [#102] is granted in part and denied in part with respect to

 Counterclaim 3 for declaratory judgment. The Motion is granted with respect to the

 second and third requests for relief, which are dismissed with prejudice. The Motion is

 otherwise denied as to this counterclaim.

        The Motion [#102] is granted in part and denied in part with respect to

 Counterclaim 4 for breach of contract. The Motion is granted with respect to any breach

 of contract for violations of California labor law, and this portion of the counterclaim is

 dismissed with prejudice. The Motion is otherwise denied as to this counterclaim.

        The Motion [#102] is granted with respect to Counterclaim 5 for breach of the

 implied covenant of good faith and fair dealing, and Counterclaim 5 is dismissed with

 prejudice.

        The Motion [#102] is denied with respect to Counterclaim 6 for conversion.6

        Dated: August 20, 2021




        6 In his Response [#103], Mr. Jarboe asks for leave to amend several claims should the
 court deem that they should be dismissed. Reply [#103] at 12, 18, 23. However, pursuant to
 D.C.COLO.LCivR 7.1(d), “[a] motion shall not be included in a response or reply to the original
 motion. A motion shall be filed as a separate document.” Thus, this request is denied.
                                              -26-
